office_of_chief_counsel internal_revenue_service memorandum number release date cc ebeo br4 wta-n-116761-98 date to date group manager cc ebeo subject your request for technical assistance uilc from assistant chief_counsel employee_benefits and exempt_organizations this responds to your request for technical assistance regarding the treatment of certain stock under sec_83 of the internal_revenue_code this document is not binding on examination and is not a final_determination it is not to be cited as precedent legend x y z company a company b h j country k state n shares m shares o shares p shares date f year u year w date c d shares date e issues when restricted_stock transferred in_connection_with_the_performance_of_services and upon which no elections under sec_83 of the code have been filed is canceled more than days after its issuance are elections filed within days of the issuance of stock replacing the canceled stock timely filed or should an argument be raised that the transfer date of the stock remains its original transfer date in which case the elections would be untimely if the transfer date is the date the replacement stock is issued are the sec_83 elections filed relative to that stock and additional stock valid timely elections under sec_83 of the code whether the purported gift of stock from x and y to z is a valid completed_gift conclusions an argument can be made that the cancellation and re-issuance of the stock is a sham and thus should be ignored the sec_83 elections filed relative to the reissued stock would thus not be timely the service should also challenge x s claim that the sec_83 elections were filed timely with respect to the additional stock and the reissued stock if the argument advanced in issue is rejected unless x produces more evidence showing that such elections were in fact timely filed the service should argue that the purported gift from x and y to z was not a completed_gift and thus should be ignored facts x and y husband and wife are resident aliens who live in state z is x s mother-in-law and resides in country k for the taxable years at issue x worked for company a a small closely-held state corporation several years after beginning work for company a x became its chief_executive_officer ceo by written consent a company a committee determined that before x became ceo company a sold n shares of restricted_stock at a specified price to x neither the plan under which this stock was sold nor x s promissory note given to company a in payment for the restricted shares was submitted with this request during the same year x became ceo when m shares of this initial grant vested company a canceled the outstanding grants approved new grants and entered into separate agreements with x in which x agreed to purchase company a restricted_stock the information submitted does not reveal company a s business_purpose in deciding to cancel the restricted_stock previously sold to x according to the first agreement x purchased m shares of company a stock at a price determined by company a to be its fair_market_value x paid the purchase_price by delivering a promissory note for the total purchase_price to company a when the agreement was signed and company a delivered the stock to an escrow holder pursuant to the agreement x had all of the rights and privileges of a stock holder including the right to vote and receive dividends however x was required to deliver any dividends or other distributions of property to the escrow holder according to the agreement if x voluntarily terminated employment company a had the right to repurchase any unvested shares held by x repurchase option and any unvested shares would not vest the agreement however does not specify at what price company a would be required to pay for the unvested shares in the event it exercised its repurchase option we assume that since the parties considered the repurchase option to subject the stock to a substantial_risk_of_forfeiture the payment price was the original purchase_price according to the vesting schedule in the agreement percent of the shares was vested on the purchase date and percent was scheduled to vest annually at a specified date following the purchase date if x s employment terminated for any reason other than his voluntary departure prior to the last vesting date percent of the shares would vest according to the agreement x could not assign transfer or otherwise dispose_of this stock other than by will or the laws of descent and distribution the promissory note does not indicate that it was secured_by any property or that x was not personally liable for the purchase_price under the terms of the note all unpaid principal and interest was due on the earlier of x s termination_date or the last vesting date according to the attached escrow agreement the stock would be held by the escrow holder until company a gave the escrow holder notice that the note had been paid in full or that x s employment had terminated the interest rate on the note wa sec_5 percent per annum the legend on the back of the certificate representing these shares states that the stock is subject_to an employee stockholder agreement which includes a repurchase right a market stand-off agreement and a right_of_first_refusal according to x this certificate is incorrectly dated pursuant to the second agreement x purchased o shares of company a stock for the same amount per share paid_by x under the first agreement the terms of the second agreement are the same as the first agreement with the exception that no shares were vested on the purchase date the stock certificate representing these shares is identical to the one described above pursuant to the third agreement x purchased another p shares of company a stock under the same terms and conditions as the first and second agreements with the exception again that no shares were vested on the purchase date the stock certificate representing the shares purchased under the third agreement contains a different issue_date but according to x this stock certificate is incorrectly dated the legend on the back of this certificate is identical to the two described above during the same year x was paid a bonus equal to the difference between the fair_market_value and the purchase_price of the canceled shares according to a le tter from x s attorney x filed elections under sec_83 of the code at the location h service_center in an attached document x stated that he had received company a stock and that he understood that it was his responsibility to file an election under sec_83 of the code with the internal_revenue_service this document contains the date the stock was issued according to x s attorney x mailed the elections on date f to support this statement a certified mail receipt was attached to the letter although x s attorney stated in the letter that the certified mail receipt is dated date f the receipt actually is dated years later x s attorney also stated that x mailed these elections with his year u return which were sent to the location j service_center based on the return receipt submitted to support this statement we assume x's attorney meant that x attached the elections to his year w return which was filed in year u the date stamp was made by the location j service_center and indicates that the article mailed was a year u tax_return three other statements were provided by x but not with the above-described letter according to the first statement x performed services and received property with respect to which an election under sec_83 was being made this statement indicates that company a had the right to repurchase the property at the original purchase_price if x s employment terminated that the repurchase right terminated on a specific date that the fair_market_value at the time of transfer was the purchase_price of the stock and that the property was transferred within days prior to the filing of the election the second and third statements are the same with the exception of the date the repurchase right lapsed the location h service_center has no record that x filed elections in year w under sec_83 of the code the location j service_center could not locate any elections filed by x under sec_83 of the code according to the incoming memorandum x filed elections under sec_83 of the code with company a according to sec_64 of company a s bylaws no shareholder could sell assign pledge or in any manner transfer any company a stock whether voluntarily by operation of law by gift or otherwise unless he or she first provided written notice to company a for thirty days following receipt of the notice company a had the option to purchase the stock specified in the notice at the price and on the terms specified in the notice in the event of gift or other transfer for less than full price the price of the stock would be the fair_market_value of the stock as determined by the board_of directors on date c x and y executed a deed_of_gift for d shares of company a stock to z the deed_of_gift was acknowledged and accepted by z according to the legend on the back of the certificate representing these shares the stock was subject_to the terms and conditions of an employee restricted_stock agreement which included a repurchase right a market stand-off agreement and a right_of_first_refusal in favor of company a x and y filed gift_tax returns but based on the fair_market_value assigned to the stock no gift_tax was due in an action by unanimous written consent of company a s board_of directors the board indicated that x had notified company a of his desire to transfer d shares of stock some of which was unvested to z company a resolved to amend the terms of the stock awards to allow x to transfer the stock to z provided z agreed to be bound by company a s repurchase right with respect to any unvested stock in the event of x s voluntary termination company a also waived any rights including the right_of_first_refusal and consented to the transfer to z provided that on the transfer company a retained its right of repurchase with respect to any unvested stock and a first and present security_interest in the stock as collateral to secure payments under the promissory notes shortly thereafter company a s compensation committee adopted a formula to determine the fair_market_value of company a for purposes of determining the fair_market_value of stock awarded to employees under that formula the fair_market_value of company a was the product of a multiple of company a s revenues and a combination factor derived from a risk factor minority discount factor and the amount of cash held by company a at the time of the valuation of the stock awarded to employees the plan under which x purchased the stock was amended on date e under this amendment x s unvested stock would receive accelerated vesting in the event company a experienced a change_of control as defined in the amendment interestingly the agreement refers only to the shares purchased by x under the first two agreements and not those purchased under the third agreement during that same year company a agreed to merge with company b by unanimous written consent company a s board_of directors resolved that the d shares of stock purchased by z as transferee of x vested immediately on consummation of the merger the board also approved the extension of the maturity_date for the repayment of two of x s promissory notes according to the agreement and plan_of_reorganization on the effective date of the merger all company a common_stock was converted into company b stock based on a formula contained in this agreement all company a stock which prior to the merger was subject_to certain limitations would be subject_to those limitations after the substitution of company b stock for company a stock certain company b stock issued in substitution for certain company a stock would contain a legend stating that the stock was subject_to the terms and conditions of an agreement which included a repurchase right of company b any substituted company b stock would remain subject_to any existing escrow agreement sometime the following year z sold the company b stock according to a letter from company b x paid the principal_amount on three promissory notes and payment of these notes was a condition to delivery of the stock certificate to z law and analysis under sec_83 of the code if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property on the first day that the rights to the property are either transferable or not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider's gross_income for the first taxable_year in which the rights to the property are either transferable or not subject_to a substantial_risk_of_forfeiture for purposes of sec_83 of the code property is substantially nonvested when it is both subject_to a substantial_risk_of_forfeiture and is nontransferable under sec_1_83-3 of the income_tax regulations a substantial_risk_of_forfeiture exists where rights in property that are transferred are conditioned directly or indirectly on the future performance or refraining from performance of services by any person or the occurrence of a condition related to a purpose of the transfer and the possibility of forfeiture is substantial if such condition is not satisfied under sec_1_83-3 of the regulations the rights of a person in property are transferable if such person can transfer any interest in the property to any person other than the transferor of the property but only if the rights in such property are not subject_to a substantial_risk_of_forfeiture property is substantially_vested when it is either transferable or is not subject_to a substantial_risk_of_forfeiture if nonvested property is disposed of in a transaction that is not at arm s length and the property remains substantially nonvested under sec_1_83-1 of the regulations the person who performed the services realizes compensation equal to the sum of any money and the fair_market_value of any substantially_vested property received in such disposition in addition sec_83 and the regulations continue to apply to the property with the exception that any amount previously includible in gross_income under sec_1_83-1 of the regulations will be treated as an amount_paid for the property also it has long been settled that the anticipatory_assignment_of_income does not relieve the earner of the income from tax since income is taxed to the person or entity earning the income 281_us_111 sec_83 of the code and sec_1_83-2 of the regulations provide that if property is transferred in_connection_with_the_performance_of_services the service provider may elect to include in gross_income the excess if any of the fair_market_value of the property at the time of transfer determined without regard to any lapse_restriction as defined in sec_1_83-3 over the amount if any paid for the property as compensation_for services if this election is made the substantial-vesting rules of sec_83 and the regulations thereunder do not apply to the property and with an exception not applicable here any subsequent appreciation in the value of the property is not taxable as compensation to the service provider thus the value of property with respect to which a sec_83 election is made is includible in gross_income as of the date that the property is transferred even though the property is substantially nonvested when transferred and no compensation is includible in gross_income when the property becomes substantially_vested in computing the gain_or_loss from the subsequent sale_or_exchange of such property its basis is the amount_paid for the property increased by the amount included in gross_income under sec_83 under sec_1_83-2 of the regulations an election under sec_83 must be filed no later than days after the date the property was transferred under sec_1_83-2 of the regulations the election under sec_83 is made by filing one copy of a written_statement with the internal revenue_officer with whom the person who performed the services files his or her return in addition one copy of such statement shall be submitted with his or her income_tax return for the taxable_year in which such property was transferred under sec_1_83-2 of the regulations the statement must be signed by the person making the election and it shall indicate that it is being made under sec_83 of the code the election must contain the name address and taxpayer_identification_number of the taxpayer a description of each property with respect to which an election is being made the date on which the property was transferred and the taxable_year for which such election was made the nature of the restriction or restrictions to which the property is subject the fair_market_value at the time of the transfer the amount_paid for the property and a statement that copies have been furnished to other persons as provided in sec_1_83-2 of the regulations under sec_1_83-2 of the regulations the person who performed the services must submit a copy of the statement referred to in section c to the person for whom the services are performed under sec_83 of the code the holding_period of transferred property to which sec_83 applies begins just after the property is substantially_vested however if the person who has performed the services in connection with which property is transferred has made an election under sec_83 then the holding_period of such property begins just after the date that the property is transferred if property to which sec_83 and the regulations thereunder apply is transferred at arm's length the holding_period of such property in the hands of the transferee is determined in accordance with the rules provided in sec_1223 of the code see sec_1 a of the regulations the determination of whether a transaction is a sham involves consideration of first whether the transaction is a factual sham and second whether the transaction is an economic sham a factual sham is one in which the alleged transaction never took place 103_tc_29 see also 85_tc_127 aff d 845_f2d_746 7th cir aff d 800_f2d_266 11th cir aff d 808_f2d_1219 6th cir aff d 810_f2d_197 5th cir aff d 813_f2d_293 9th cir whether a transaction amounts to a sham is a factual determination even if a transaction has a factual basis the transaction may still lack economic_substance and thus the transaction is an economic sham in 435_us_561 the supreme court applied a two-prong test to determine whether the transaction considered therein a sale_and_leaseback should be considered a sham and therefore ignored for tax purposes there must be a finding that the taxpayer was motivated by no business_purpose other than the obtaining of tax benefits there must be a finding that the transaction had no economic_substance because there was no reasonable possibility of a profit see also 909_f2d_1360 9th cir aff g tcmemo_1987_628 820_f2d_1543 9th cir aff g tcmemo_1987_23 these prongs represent related factors both of which are considered to determine whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes casebeer pincite under the business_purpose prong the court determines whether the taxpayer has shown that he or she had a business_purpose for engaging in the transaction other than tax_avoidance casebeer pincite this factor involves an examination of the subjective factors which motivated a taxpayer to make the transaction at issue id under the economic_substance prong the court determines whether the transaction had economic_substance beyond the tax benefits bail bonds pincite this factor involves a broader examination of whether the substance of a transaction reflects its form and whether from an objective standpoint the transaction was likely to produce economic benefits id note that it is well established that a taxpayer has the legal right to minimize his or her taxes or avoid them totally by any means which the law permits 293_us_465 however the right to minimize or avoid taxes does not include the right to engage in transactions that have no economic_substance but are solely for the purpose of avoiding or evading taxes 79_tc_714 aff d 731_f2d_1417 9th cir if the purported transaction does not alter the economic relationship of the parties the court will look beyond the form in which the transaction is cast to determine whether the transaction has any substance id pincite what was the effect of the cancellation of n shares of stock based on the facts submitted it is probably safe to surmise that what transpired in this case is that after x was initially awarded restricted_stock he was advised that since a timely sec_83 election was not filed at each vesting date he would be in receipt of ordinary compensation income and due to the provisions of sec_1_83-1 of the regulations dealing with non-arm s length transfers of nonvested stock income would be taxable to him even if he gifted the stock to z facing this unattractive prospect x with company a s approval took steps to have n shares of restricted_stock canceled and reissued so that he could file a timely sec_83 election because the cancellation was engineered solely for tax purposes and has not been shown to have any business_purpose or to have altered the economic positions of the parties taking into account that x was paid a bonus equal to the increase in the face_amount of the promissory note we think a reasonable argument can be advanced based on the above-referenced authorities that the form of the transaction meaning the cancellation and repurchase should be ignored under this argument we would contend that the transfer date for purposes of determining whether the sec_83 elections were timely relative to the n shares is the date those shares were initially transferred to x no documents were presented to indicate that x filed timely and valid elections under sec_83 of the code with respect to the n shares issued under the initial grant if this argument prevails then x received ordinary compensation as those shares vested regarding the full block of d shares of stock whether x filed valid timely elections under sec_83 of the code even if the cancellation and repurchase of the n shares is honored in the event we do not prevail on the argument that the transfer date occurred earlier with regard to the n shares purchased under the first and second agreements and with regard to the p shares purchased under the third agreement the documents submitted by x and his representative do not indicate that the sec_83 elections were filed within the 30-day requirement x s representative stated that x mailed the elections to the location h service_center and that x attached the elections to his filed return to support the latter representation x s representative submitted a copy of a certified mail receipt however this certified mail receipt is dated two years later clearly beyond the 30-day requirement it is possible that x s representative accidentally included this receipt and that x has a timely dated receipt more facts are needed to determine whether x mailed elections or included them with his return within the 30-day requirement we note that the facts indicate that x filed elections under sec_83 of the code with company a even if those elections were filed with company a within the 30-day requirement filing elections with company a is not filing with the service and would not satisfy the requirements of the regulation aside from the timeliness issue an election must meet the requirements of sec_1_83-2 of the regulations to be a valid election the document submitted by x's representative does not meet the requirements of sec_1_83-2 of the regulations and thus does not constitute a valid election this document appears to be the type of document that would have been filed with company a rather than the service because among other things the document does not contain a statement that an election under sec_83 of the code is being made it does not describe the property transferred and it does not describe any restrictions with respect to the property however this document may not have been the document purportedly filed with the return or at the service_center accordingly more facts are needed to determine whether x timely filed the elections and if so whether the elections were valid if it is determined that x did not file timely valid sec_83 elections sec_83 of the code applied to each of the blocks of stock purchased under the three agreements as they became substantially_vested and x received ordinary compensation as the stock vested this would be the case even if it is determined that x and y made a valid gift of the stock to z see sec_1_83-1 of the regulations though we think that not to have been the case for purposes of determining whether the amounts paid to z to redeem the stock should have been reported by x did x and y make a valid gift of the stock to z under sec_25_2511-1 of the gift_tax regulations the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible under sec_25_2511-2 a gift is complete as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another even though the name on the stock certificates was changed to z and x and y filed a gift_tax_return further development of the facts may show that x did not relinquish control of the n shares of stock and that x actually acted as owner of the stock if there was no valid and effective gift then a sham_transaction argument should be raised and capital_gain income should be charged to x if it is determined that x failed to make timely valid sec_83 elections and that x received ordinary compensation as the stock vested then the capital_gain income generated by the sale of the stock is attributable to x but x s basis is increased by the amount includible in gross_income as compensation alternatively if it is determined that there were timely valid sec_83 elections and x did not receive ordinary compensation as the stock vested then the capital_gain generated by the sale of the stock is attributable to x but the basis is only the amount_paid for the stock case development and other hazards regarding the issue of whether x timely filed elections under sec_83 a showing that the parties intended that x wo uld file the elections is not enough evidence to show that elections were actually filed however if x filed elections with his return and the return was filed within days after the stock was transferred or if x demonstrates that elections were timely filed but that they were mailed to the wrong service_center we recommend that the elections be accepted on the basis that x substantially complied with the regulations see 88_tc_1453 67_tc_1071 ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- - --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- if you have any questions about this memorandum please call assistant chief_counsel employee_benefits and exempt_organizations by robert b misner robert b misner assistant chief branch
